DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/22 has been entered.
 

Allowable Subject Matter
Claims 1, 3, 4, 5-14, 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic apparatus comprising: wherein the lid comprises at least two opposed sides projecting from the lid in a direction perpendicular to a surface of the electronic packaging substrate, and wherein the zone of targeted flexibility comprises a notch in each of the two opposed sides such that the notches are aligned with each other and with a centerline of the semiconductor device, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record McVicker(USPATENT: 9437519) discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: a semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
a lid(6/17)[col4,lines1-10 of McVicker] secured to the electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) and covering the semiconductor device, the lid having a zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] but does not disclose the relationship of wherein the lid comprises at least two opposed sides projecting from the lid in a direction perpendicular to a surface of the electronic packaging substrate, and wherein the zone of targeted flexibility comprises a notch in each of the two opposed sides such that the notches are aligned with each other and with a centerline of the semiconductor device.  Therefore, it would not be obvious to make the electronic apparatus as claimed.

Claims 5-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic apparatus comprising:
a first slot and a second slot each parallel to and spaced from the gap, the first slot being directly over a first semiconductor device of the pair of semiconductor devices and the second slot being directly over a second semiconductor device of the pair of semiconductor devices, in combination with the rest of claim limitations as claimed and defined by the Applicant. 
In the reference of record McVicker(USPATENT: 9437519) discloses in Fig 3A, please see modified figure in office action, an electronic apparatus comprising: a semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker];
an electronic packaging substrate(please see item labeled ‘substrate’/4/13 of McVicker) for receiving the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], a thermal interface material(1 of McVicker) on the  semiconductor device(Silicon die 2)[col1,lines55-60 of McVicker], 
a lid(6/17)[col4,lines1-10 of McVicker] having at least one zone of targeted flexibility(please see zone labelled ‘targeted flexibility’ of McVicker) (zone or region within 6/17 labelled ‘targeted flexibility’ able to deform with the die 2 and may therefore be interpreted as a zone of targeted flexibility)[col4,lines 20-30 of McVicker] in contact with the thermal interface material(1 of McVicker) but does not disclose the relationship of a first slot and a second slot each parallel to and spaced from the gap, the first slot being directly over a first semiconductor device of the pair of semiconductor devices and the second slot being directly over a second semiconductor device of the pair of semiconductor devices.  Therefore, it would not be obvious to make the electronic apparatus as claimed.


Claims 21-27 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electronic apparatus comprising: the plurality of semiconductor devices placed closely to one another so that a gap between a pair of semiconductor devices is between 0.5 and 3 mm, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Ahuja(USPGPUB DOCUMENT: 2016/0155682) discloses in Fig 8 an electronic apparatus comprising: a plurality of semiconductor devices (left/right 808) mounted to an electronic packaging substrate (801); and a lid (802/806) having at least one zone of targeted flexibility (803) directly over the gap between the pair of semiconductor devices but does not disclose the relationship of the plurality of semiconductor devices placed closely to one another so that a gap between a pair of semiconductor devices is between 0.5 and 3 mm.  Therefore, it would not be obvious to make the electronic apparatus as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819